BROCK, Judge.
Defendant’s assignments of error and arguments are basically the same in this appeal as they are in the separate appeal by James Jackson Blalock. It would serve no useful purpose to restate here what has already been clearly said by Chief Judge Mallard in the Blalock appeal.
For the reasons stated in the opinion in number 7210SC225, State v. James Jackson Blalock, filed this date, we hold that there is no error in the denial of defendant’s motion for a new trial on the grounds of newly discovered evidence.
Affirmed.
Judges Hedrick and Vaughn concur.